Beck, C. J.
The record discloses that the appellee, Haley, has instituted and prosecuted two injunction suits against the appellant for the accomplishment of the same purpose, to wit, to prevent him from enforcing, as county treasurer of Routt county, the collection of taxes assessed against the personal property of the appellee therein for the year 1884, by distraint and sale of a portion of the same. The first suit was brought and prosecuted in the district court of Olear Creek county, and the present action in the district court of Pitkin county. The complaint in the former case stated substantially the same grounds for enjoining the collection of these taxes as that filed in the latter case; the principal ground being the in*355validity of the assessment. Additional grounds for equitable relief are alleged in the present complaint, but they all existed at the time of the former action, and it is not even alleged that they were unknown to the appellee at the time the original suit was pending.
The docti’ine of the authorities is that, when a complainant in equity brings his suit, he must present to the court all the grounds then existing for its support. He is not at liberty to present a portion of the grounds upon which his claim for equitable relief depends in one suit, and, if that fail, to present the rest in another action. The former adjudication is held to be conclusive, in a subsequent proceeding between the same parties, as to every matter properly involved, and which might have been raised and determined in it. Ruegger v. Railroad Co. 103 Ill. 456; Kurtz v. Carr, 105 Ind. 574; Stark v. Starr, 94 U. S. 477. A copy of the complaint filed by said Haley in the former suit was set out in the answer in this cause, showing the identity of the causes of action, of the relief sought, of the parties, and that they prosecuted and defended in the same character; and it is therein averred that this court, by its opinion and judgment of April 30, 1887, pronounced in that case, held the said assessment to be valid, and that the injunction pi’oceedings could not be maintained, which former adjudication is alleged to be a complete bar to the present action. This answer stands untraversed, and the fact, therefore, of a former adjudication of the same subject-matter between the same parties is decisive, not only of this appeal, but of this action. It appears from the record that there was a full and complete adjudication in the original suit of the validity of these taxes, and that the authority of the appellant, as treasurer of Routt county, to enforce their collection, was therein sustained. There was therefore no warrant of law for granting this second injunction to restrain him from the performance of that duty.
The point so strongly insisted upon by counsel for ap*356pellee, that the subject-matter of the original injunction proceedings, and the judgment of this court therein, could not be legally interposed as an estoppel to this second suit, for the reason that the same constituted new matter, and was therefore inadmissible under the rules of chancery practice, is without merit and untenable. The authorities cited in support of the proposition announce no such doctrine. They refer rather to cases where the new matter is not responsive to the allegations of the bill, and to new matter which is alleged by way of confession and avoidance; as where the alleged equities are admitted, but other facts are interposed by way of defense thereto.
The plea of res judicata filed herein is responsive to the complaint. It concedes no equities whatever in the allegations of the complaint, but is an unequivocal denial of all the propositions upon which the complainant’s equities rest. ’ In effect, it is a denial of the equities set up both in this and in the former complaint, and it alleges that the whole subject-matter thereof was adjudicated in the former action, wherein it was finally determined that the complainant was not entitled t'o equitable or injunctive relief. This plea, untraversed, leaves nothing for the court to try. ■ The equities of the com plaint are not only denied, but disproved, leaving nothing for the injunction to rest upon. 2 High, Inj. tit. “Dissolution,” §§ 1467-1474, 1586, and authorities cited.
We have adverted to the fact that the present complaint contains averments of equities not stated in the original complaint, and that it omits facts which were ■ stated therein; also that these additional equities existed at the time of the filing of the former complaint, and that there is no averment that they were then unknown to the complainant. It is well settled that the same subject-matter cannot be relitigated and redetermined by thus essentially varying the manner of stating the cause of action. If, by omitting a portion of the grounds of *357action from the first complaint, and a portion of the facts from the second, an estoppel could be avoided, the result would be attained, not upon the legal ground that the subject-matter of the second suit had not been adjudicated in the former suit, but through the ingenuity of counsel in so drafting the pleadings as to avoid the legal effect of the former adjudication. Causes of action might be thus split up and prosecuted in fragments,— part at one time and part at another time, — if such practice were permissible; and the doctrine of res judicata would not only be nullified, but litigation would become endless. City of Denver v. Lobenstein, 3 Colo. 216; Stark v. Starr, supra, 487; 1 High, Inj. § 39. The court below erred, therefore, in granting the second injunction. This error may readily have occurred, under the circumstances, the a pplication being made to a different court. But when its attention was called to the prior proceedings (includ-' ing the judgment of this court upon the hearing of the motion to dissolve) by the answer of the appellant and the proofs offered, the injunction should have been promptly dissolved. The proceedings had in the original suit did not constitute new matter, in the legal sense of that term as applicable to proceedings of this nature, and were admissible under chapter 7 of the Code of Civil' Procedure, title “ Injunctions.” as well as under the rules of chancery practice, and gave the judge in vacation ample authority to dispose of the application as effectually, in accordance with the principles of law, as he might have done in term. All the equities now claimed existed at the institution of the original suit, and the county treasurer was only proceeding to perform the same duty from the execution of which he had been previously restrained when the bill was filed in the present case. There was no new cause of action, and the appellant was not entitled to bring a new suit for the- same purpose involved in the former proceeding. City of Den*358ver v. Lobenstein, supra; 1 High, Inj. §§ 39, 40; Stark v. Starr, supra.
If it were necessary to consider the case further, it is clear that the appellee has not now, and never had, any standing in a court of equity concerning the assessment complained of. This is shown by the admissions contained in his original complaint respecting the property owned by him in Routt county in 1884, the values of the same, and by his failure to aver, in either complaint, a tender of the taxes due according to his own admissions. In his original complaint he charged that he had been assessed, as the owner of arine hundred and sixty acres of land in Routt county, at a valuation of $2,880, whereas he owned but six hundred and forty acres, the value thereof being $1,920; that he was assessed for one hundred and sixty-five horses, valued at $6,845, and owned but one hundred and forty-one, their value being $4,935; and that he was assessed for eight thousand two hundred head of cattle, valued at $163,000, but owned only six thousand three hundred, their value being $120,000. He further chax-ged that this excess ixx the valuation of his property aggregated about $40,000, and made him liable for about $1,000 more than his ratable portion of the taxes of said county for the year 1884.
Before a party is entitled to equitable relief against an excessive tax, he must pay what he coxxcedes to be due. The authorities hold that he who would have equity must do equity; and when the valid portion of a tax caix be easily distinguished from the \ portion alleged to be invalid, and it has not been paid or tendered, injunctive relief will be denied. The collection of the legal portion of a tax, which is generally the greater portion thereof, as appears to be true in the present ixistance from the admissions just cited from the appellee’s original complaint, will not be restrained pending a litigation, in order to determine the validity of the disputed portion. High, *359Inj. § 363; 2 Desty, Tax’ll, 657; Bank v. Kimball, 103 U. S. 732; Rowe v. Peabody, 102 Ind. 198; Wilson v. Longendyke, 32 Kan. 267.
It appears from the supplemental transcript filed by the appellee that a demurrer to the appellant’s answer to the complaint in the present case was filed by the appellee prior to the hearing of the motion to dissolve the injunction. It does not appear from the record whether this demurrer was disposed of or not, or whether its existence was known at the time of the hearing to either the court or to appellant’s counsel. Months after the record had been filed in this court, counsel for the appellee procured to be executed by the judge of the court below a supplemental bill of exceptions; but it, like the rest of the record, is silent as to any action on the demurrer, or any objection to proceeding with the hearing of the motion to dissolve the injunction.
While we are not called upon to notice this pleading in the condition of the record described, we hold that the answer is sufficient, in form and substance, to wai'rant the dissolution of the injunction; and as the only relief prayed for in this case is a temporary injunction to restrain the appellant, as treasurer of Boutt county, from proceeding to enforce. the payment of said taxes, the order denying the motion to dissolve the injunction will be reversed and the cause remanded, with directions to dismiss the complaint.

Reversed.